TBS International Limited Schedules Shareholder Meetings for December 4, 2009 to Vote on Proposed Change in Place of Incorporation HAMILTON, BERMUDA, October 30, 2009 TBS International Limited (NASDAQ: TBSI) (“TBS”) will hold meetings of its shareholders on Friday, December 4, 2009. TBS’s shareholders will be asked to vote, in person or by proxy, at a special court-ordered meeting on the company’s proposal to change the place of incorporation of the company whose shares TBS shareholders own to Ireland from Bermuda.TBS’s shareholders will also be asked to vote at a special general meeting on proposals to establish distributable reserves of TBS International plc, the proposed new Irish holding company, and to approve the amended and restated TBS International 2005 Equity Incentive Plan.The meetings will be held at the law offices of Bleakley Platt & Schmidt, LLP, One North Lexington Avenue, White Plains, New York 10601. TBS filed with the U.S. Securities and Exchange Commission (SEC) today a definitive proxy statement for the shareholder meetings. The company expects to mail the proxy statement on or about November 3, 2009 to all TBS shareholders of record as of October 20, 2009, the record date for the shareholder meetings. At the meetings, shareholders will vote on the proposals contained in the proxy statement.
